Case 2:21-cv-00622-JFC Document 1-1 Filed 05/12/21 Page 1 of 9




              EXHIBIT A
                    Case 2:21-cv-00622-JFC Document 1-1 Filed 05/12/21 Page 2 of 9
    Supreme Court of Pennsylvania
              Court of Common Pleas                                For Prothonotary Use Only:                     TIM
                Civil Cover Sheet                                                                                     ES
                                                                   Docket No:                                              TA
                                                                                                                                MP
                Allegheny
    _______________________________ County

      The information collected on this form is used solely for court administration purposes. This form does not
      supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.
    Commencement of Action:
       Complaint               Writ of Summons                    Petition
S      Transfer from Another Jurisdiction                         Declaration of Taking
E
    Lead Plaintiff’s Name:                                          Lead Defendant’s Name:
C    Moises Candelario                                                Midland Credit Management, Inc.
T
                                                                       Dollar Amount Requested:          within arbitration limits
I   Are money damages requested?               Yes          No               (check one)                 outside arbitration limits
O
N    Is this a Class Action Suit?              Yes          No         Is this an MDJ Appeal?                   Yes         No

A                                                  Kevin Abramowicz
          Name of Plaintiff/Appellant’s Attorney: _____________________________________________________________________
                             Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

    Nature of the Case:        Place an “X” to the left of the ONE case category that most accurately describes your
                               PRIMARY CASE. If you are making more than one type of claim, check the one that
                               you consider most important.

    TORT (do not include Mass Tort)            CONTRACT (do not include Judgments)           CIVIL APPEALS
         Intentional                                 Buyer Plaintiff                          Administrative Agencies
         Malicious Prosecution                       Debt Collection: Credit Card                Board of Assessment
         Motor Vehicle                               Debt Collection: Other                      Board of Elections
         Nuisance                                    ________________________                    Dept. of Transportation
         Premises Liability                          ________________________                    Statutory Appeal: Other
S        Product Liability (does not include                                                     _________________________
         mass tort)                                  Employment Dispute:                         _________________________
E        Slander/Libel/ Defamation                   Discrimination
                                                     Employment Dispute: Other                   Zoning Board
C        Other:
                                                      ________________________
         _________________________                                                               Other:
T        _________________________                    ________________________                   _________________________
I                                                    Other:                                      _________________________
    MASS TORT                                        ________________________
O        Asbestos                                    ________________________
N        Tobacco
         Toxic Tort - DES
         Toxic Tort - Implant                  REAL PROPERTY                                 MISCELLANEOUS
         Toxic Waste                                 Ejectment                                   Common Law/Statutory Arbitration
         Other:                                      Eminent Domain/Condemnation                 Declaratory Judgment
B        _________________________                   Ground Rent                                 Mandamus
         _________________________                   Landlord/Tenant Dispute                     Non-Domestic Relations
                                                     Mortgage Foreclosure: Residential           Restraining Order
    PROFESSIONAL LIABLITY                            Mortgage Foreclosure: Commercial            Quo Warranto
         Dental                                      Partition                                   Replevin
         Legal                                       Quiet Title                                 Other:
         Medical                                     Other:                                      _________________________
         Other Professional:                         ________________________                    _________________________
         _________________________                   ________________________
         _________________________

                                                                                                                  Updated 1/1/2011
      Case 2:21-cv-00622-JFC Document 1-1 Filed 05/12/21 Page 3 of 9




      IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                         PENNSYLVANIA

MOISES CANDELARIO,                   CIVIL DIVISION

     Plaintiff,                      No.


v.                                   COMPLAINT IN CIVIL ACTION

MIDLAND CREDIT MANAGEMENT,
INC.,

     Defendant.

                                     Filed on behalf of Plaintiff:
                                     Moises Candelario

                                     Counsel of record for Plaintiff:

                                     Kevin Abramowicz
                                     Pa. ID No. 320659
                                     Kevin Tucker
                                     Pa. ID No. 312144
                                     EAST END TRIAL GROUP, LLC
                                     186 42nd St.
                                     PO Box 40127
                                     Pittsburgh, PA 15201
                                     Tel: (412) 223-5740
                                     Fax: (412) 626-7101
                                     kabramowicz@eastendtrialgroup.com
                                     ktucker@eastendtrialgroup.com
         Case 2:21-cv-00622-JFC Document 1-1 Filed 05/12/21 Page 4 of 9




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA

 MOISES CANDELARIO,                               CIVIL DIVISION

        Plaintiff,                                No.


 v.                                               COMPLAINT IN CIVIL ACTION

 MIDLAND CREDIT MANAGEMENT,
 INC.,

        Defendant.


                                    NOTICE TO DEFEND

         YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set forth
in the following pages, you must take action within TWENTY (20) days after this Complaint and
Notice are served, by entering a written appearance personally or by attorney and filing in writing
with the court your defenses or objections to the claims set forth against you. You are warned that
if you fail to do so the case may proceed without you and a judgment may be entered against you
by the court without further notice for any money claimed in the Complaint or for any claim or
relief requested by the Plaintiff. You may lose money or property or other rights important to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER.

     IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO
FEE.

                               LAWYER REFERRAL SERVICE
                             The Allegheny County Bar Association
                                 11th Floor Koppers Building
                                     436 Seventh Avenue
                                     Pittsburgh, PA 15219
                                  Telephone: (412) 261-5555
         Case 2:21-cv-00622-JFC Document 1-1 Filed 05/12/21 Page 5 of 9




                                      HEARING NOTICE

       YOU HAVE BEEN SUED IN COURT. The above Notice to Defend explains what you
must do to dispute the claims made against you. If you file the written response referred to in the
Notice to Defend, a hearing before a board of arbitrators will take place in Courtroom Two,
Seventh Floor, City-County Building, 7th Floor, 414 Grant Street, Pittsburgh, Pennsylvania 15219
on _________________________________________________, at 9:00 a.m. IF YOU FAIL TO
FILE THE RESPONSE DESCRIBED IN THE NOTICE TO DEFEND, A JUDGMENT
FOR THE AMOUNT CLAIMED IN THE COMPLAINT MAY BE ENTERED AGAINST
YOU BEFORE THE HEARING.

                    DUTY TO APPEAR AT ARBITRATION HEARING

If one or more of the parties is not present at the hearing, THE MATTER MAY BE HEARD
AT THE SAME TIME AND DATE BEFORE A JUDGE OF THE COURT WITHOUT
THE ABSENT PARTY OR PARTIES. THERE IS NO RIGHT TO A TRIAL DE NOVO
ON APPEAL FROM A DECISION ENTERED BY A JUDGE.

NOTICE: YOU MUST RESPOND TO THIS COMPLAINT WITHIN TWENTY (20) DAYS
OR A JUDGMENT FOR THE AMOUNT CLAIMED MAY BE ENTERED AGAINST YOU
BEFORE THE HEARING. IF ONE OR MORE OF THE PARTIES IS NOT PRESENT AT
THE HEARING, THE MATTER MAY BE HEARD IMMEDIATELY BEFORE A JUDGE
WITHOUT THE ABSENT PARTY OR PARTIES. THERE IS NO RIGHT TO A TRIAL DE
NOVO ON APPEAL FROM A DECISION ENTERED BY A JUDGE.




                                                2
             Case 2:21-cv-00622-JFC Document 1-1 Filed 05/12/21 Page 6 of 9




             IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                                PENNSYLVANIA

 MOISES CANDELARIO,                                 CIVIL DIVISION

         Plaintiff,                                 No.


 v.

 MIDLAND CREDIT MANAGEMENT,
 INC.,

         Defendant.

                                COMPLAINT IN CIVIL ACTION

        Moises Candelario (“Plaintiff”) brings this action against Midland Credit Management,

Inc. (“Defendant”), and alleges as follows:

                                   NATURE OF THE ACTION

        1.       This action seeks damages, attorneys’ fees, and costs against Defendant for its

violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692, et seq.

                                  JURISDICTION AND VENUE

        2.       The Court has subject matter jurisdiction under 42 Pa. C.S.A. § 931.

        3.       The Court has personal jurisdiction over Defendant under 42 Pa. C.S.A. § 5301.

        4.       Venue is proper under Pa. R. Civ. P. 2179 because Defendant regularly conducts

business in this county.

                                              PARTIES

        5.       Plaintiff is a resident of Allegheny County, Pennsylvania.

        6.       Defendant is a business entity located in San Diego, California.

        7.       Defendant’s sole business is purchasing and collecting defaulted consumer debt to

collect debt for profit.
             Case 2:21-cv-00622-JFC Document 1-1 Filed 05/12/21 Page 7 of 9




        8.       Defendant purchases defaulted consumer debt for pennies on the dollar.

        9.       Defendant, either directly or indirectly, calls consumers, sends letters to

consumers, and files lawsuits against consumers.

        10.      Defendant uses instrumentalities of interstate commerce, such as telephone, mail,

and the internet, to collect debt from consumers.

                                    FACTUAL ALLEGATIONS

        11.      On January 21, 2020, Defendant filed a lawsuit against Plaintiff in an Allegheny

County Magisterial District Court.

        12.      Defendant claimed it purchased a credit card account (the “Account”).

        13.      Defendant claimed the Account was issued to Plaintiff.

        14.      Defendant claimed the Account concerned an obligation to pay money arising out

of transactions primarily for personal, family or household purposes.

        15.      Plaintiff hired an attorney to defend the action.

        16.      Despite knowing Plaintiff was represented by an attorney, Defendant continued

contacting Plaintiff directly.

        17.      For example, on November 19, 2020 and December 31, 2020, Defendant sent

Plaintiff letters requesting payment.

        18.      Defendant should not have continued contacting Plaintiff directly, as Defendant

knew Plaintiff was hired by an attorney.

        19.      It was unfair and harassing for Defendant to contact Plaintiff when Defendant

knew Plaintiff was represented by an attorney.

        20.      Defendant’s actions were false, deceptive, unfair, and unconscionable, violated

Plaintiff’s legal rights, and caused Plaintiff harm, including emotional distress.




                                                   2
            Case 2:21-cv-00622-JFC Document 1-1 Filed 05/12/21 Page 8 of 9




                                       CLAIM FOR RELIEF
                        Violation of the Fair Debt Collection Practices Act,
                                      15 U.S.C. §§ 1692, et seq.

       21.      Plaintiff is a consumer, the Account is a debt, and Defendant is a debt collector

under the FDCPA. 15 U.S.C. §§ 1692a(3), (5), (6).

       22.      The communications described herein were made to Plaintiff without consent,

despite the fact that Defendant knew Plaintiff was represented by an attorney, in violation of 15

U.S.C. § 1692c.

       23.      The actions and practices described herein constitute debt collection practices that

have the natural consequence of harassment, oppression, and abuse, in violation of 15 U.S.C. §

1692d; and/or unfair or unconscionable means to collect or attempt to collect any debt, in violation

of 15 U.S.C. § 1692f.

       24.      As a result of Defendant’s failure to comply with the provisions of the FDCPA,

and the resulting injury and harm it has caused, Plaintiff is entitled to actual damages, statutory

damages, and attorneys’ fees and costs under 15 U.S.C. § 1692k.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       a.       An order awarding actual, statutory, punitive and all other damages
                available by law, along with pre-and post-judgment interest;

       b.       An order awarding attorneys’ fees and costs;

       c.       An order declaring Defendant’s conduct unlawful; and

       d.       An order awarding all other relief that is just, equitable and
                appropriate.

                                   JURY TRIAL DEMANDED

       Plaintiff requests a jury trial on all claims so triable.




                                                   3
          Case 2:21-cv-00622-JFC Document 1-1 Filed 05/12/21 Page 9 of 9




                                                      Respectfully Submitted,


 Dated: March 10, 2021                         By: /s/ Kevin Abramowicz
                                                   Kevin Abramowicz
                                                   Kevin W. Tucker
                                                   East End Trial Group LLC
                                                   186 42nd Street, PO Box 40127
                                                   Pittsburgh, PA 15201
                                                   Tel: (412) 223-5740
                                                   kabramowicz@eastendtrialgroup.com
                                                   ktucker@eastendtrialgroup.com

                                                      Attorneys for Plaintiff

                                         VERIFICATION

       I, Kevin Abramowicz, attorney for Plaintiff, am fully familiar with the facts set forth in

this Complaint and am authorized to make this Verification. I verify that the averments contained

in this Complaint are true and correct to the best of my knowledge, information, and belief.

Plaintiff’s verification shall be substituted for this attorney verification upon request. I understand

any false statements herein are made subject to the penalties of 18 Pa. C.S § 4904, relating to

unsworn falsification to authorities.

                                                       Respectfully submitted,


 Dated: March 10, 2021                          By: /s/ Kevin Abramowicz
                                                    Kevin Abramowicz
                                                    East End Trial Group LLC
                                                    186 42nd Street, P.O. Box 40127
                                                    Pittsburgh, PA 15201
                                                    (412) 223-5740
                                                    kabramowicz@eastendtrialgroup.com

                                                       Attorney for Plaintiff




                                                  4
